Citation Nr: 0320857	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  98-14 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder, initially assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This appeal arises from a January 1998 rating decision of the 
Department of Veterans Affairs Regional Office in Newark, New 
Jersey, that granted service connection for post-traumatic 
stress disorder (PTSD), and assigned a 30 percent rating 
effective from September 15, 1997.  The veteran filed a 
notice of disagreement in November 1998, and after issuance 
of a statement of the case in July 1998, timely perfected an 
appeal.

During the pendency of the appeal, the RO increased the 
rating to 50 percent by a May 2000 rating decision, and to 70 
percent, by an August 2001 rating decision, both effective 
from July 10, 1998.  Because the increase in the evaluation 
of the veteran's disability does not represent the maximum 
rating available for this disability, the veteran's claim for 
an increased evaluation for this condition remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993); see 
also Norris v. West, 12 Vet. App. 413, 420 (1999).


FINDINGS OF FACT

1.	All identified relevant evidence necessary for disposition 
of the appeal has been obtained.

2.	For the period prior to July 10, 1998, the service-
connected post-traumatic stress disorder is shown to be 
productive of a disability picture that more nearly 
approximates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
although generally functioning satisfactorily; 
deficiencies in most areas are not shown.

3.	For the period from July 10, 1998, the service-connected 
post-traumatic stress disorder is shown to be productive 
of a disability picture that more nearly approximates 
occupational and social impairment with deficiencies in 
most areas and an inability to establish and maintain 
effective relationships; total occupational and social 
impairment at any time during the period of this appeal is 
not shown.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating greater than 30 
percent for PTSD, prior to July 10, 1998, are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.126, 4.130 and Part 4, Code 9411 (2002).

2.  The schedular criteria for a rating greater than 70 
percent for PTSD, from July 1998, are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.126, 4.130 and Part 4, Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify 

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
Regulations implementing the VCAA are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

In this regard the veteran has been provided with a statement 
of the case and supplemental statement(s) of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify him of the 
evidence needed to prevail on the claim.  In various 
correspondence and in a VCAA letter dated in March 2001, the 
RO requested that the veteran supply information on medical 
providers who examined him, notified him of evidence still 
needed, what he could do to assist with his claims, and what 
evidence he needed to substantiate his claim.  The 
correspondence and letter gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran has not referenced any outstanding evidence that 
might aid in his claim that the RO has not made attempts to 
obtain, there is no identified evidence that has not been 
accounted for, the veteran has been given the opportunity to 
submit written argument, and has been provided with VA 
examinations.

The Board finds that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
his claim of entitlement to service connection for chloracne, 
and that there is no prejudice to him by appellate 
consideration of the claim at this time without another 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give him another opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The record on appeal demonstrates 
the futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


Factual Background

The veteran had active combat service in the Republic of 
Vietnam. Commendations include the National Defense Service 
Medal, Vietnam Campaign medal, and Combat Infantryman Badge.  
He filed his claim for service connection for PTSD in 
September 1997.  Private family health center records and VA 
medical records from April 1978 to November 1983 show 
treatment for unrelated conditions.  In a 1978 private note, 
active problems were noted as situational depression. The 
veteran provided a listing of numerous jobs and an extensive 
work history.

The veteran underwent VA psychiatric compensation and pension 
examination in October 1997.  He related being in Vietnam for 
eleven months, and experiencing mortar attacks, land mines, 
and seeing other servicemen killed or severely wounded or 
maimed.  He reported finishing one year of college after 
service and being married for 28 years.  His work history is 
significant for multiple jobs, with his most recent long term 
job of the previous eight years as a building maintenance man 
for a doctor's offices.  He complained of loss of control in 
confrontation with other employees, recurrence of flashbacks, 
and intensified memories of Vietnam.  He reported being in 
individual and group therapy.

On mental status examination, the veteran was alert and 
oriented times three.  Speech was normal in rate and volume, 
and he was cooperative and friendly.  There was good eye 
contact and positive psychomotor agitation.  He was tearful, 
and displayed difficulties when talking about Vietnam.  Mood 
and affect were constricted and sad, with adequate 
concentration and memory; insight and judgment were good, and 
he was not circumstantial or tangential.  He denied suicidal 
or homicidal thoughts, auditory or visual hallucinations, but 
had paranoia and an exaggerated startle response.

Diagnoses were AXIS I, post-traumatic stress disorder , 
severe; AXIS II, none; AXIS III, none; AXIS IV, remembrances 
of combat in Vietnam; AXIS V, GAF (global assessment of 
functioning) 55-60.  The examiner noted that the veteran was 
socially and occupationally impaired, with signs and symptoms 
of post-traumatic stress disorder.

In VA outpatient treatment psychology notes from September 
1997 to November 1997, the veteran reported depression, 
nightmares, flashbacks, anxiety, feeling enraged most of the 
time.  He was offered inpatient PTSD unit treatment and 
individual or group therapy, and opted for group therapy at 
that time.

By a rating decision of January 1998, service connection was 
granted for PTSD and a 30 percent rating assigned effective 
from September 15, 1997.  In a May 1998 substantive appeal he 
related being unemployed since March 1998, that he had 
difficulty understanding complex commands, and forgot to 
complete assigned tasks.

An August 1998 letter from the veteran's spouse related that 
she had observed attacks of severe anxiety and paranoia, with 
outbursts of anger both physical and verbal.  She reported 
his inability to socialize or to be surrounded by people, 
feelings of inadequacy, and alcohol abuse which led to 
violent confrontations towards anyone.  She related that he 
became agitated and anxious when leaving the house, appeared 
disoriented daily, and failed to make good decisions.

A July 1998 Outpatient Treatment note from the veteran's VA 
treating psychologist noted daily intrusive distressing 
recollections of traumatic events experienced in Vietnam.  
Symptoms were nightmares and nightsweats several times a 
week, with resulting exhaustion, anxiety, and depression 
during the day.  Also noted were difficulty with 
concentration, irritability, and outbursts of rage, 
exaggerated startle response and hypervigilance.  The 
examiner concluded that because of the severity of the 
symptoms, the veteran was unemployable.  Diagnosis was PTSD, 
chronic; GAF was 41.

On November 1998 VA psychiatric examination, the examiner 
noted that the veteran was on psychiatric medication, had 
been seeing a psychiatrist every one to 6 weeks for a year, 
and was involved in a support group on a weekly basis.  There 
was no prior psychiatric history before 1997.  There was a 
spotty work history; the longest job being a general 
maintenance man for the prior nine years.  The veteran 
reported being unemployed, having no friends, and that his 
marriage was rocky.

Mental status examination showed the veteran as alert and 
oriented times three, with appropriate appearance.  He was 
dressed informally but neatly, with no grooming problems.  He 
was cooperative, affect was appropriate, and at times he 
cried when discussing past events.  His occupational 
functioning was considerably compromised by his low 
frustration tolerance, interpersonal problems, anger and 
reported distractibility.  He was frequently fired for 
conflict with people, and his longest job was one in which he 
had virtually no contact with people.  Judgment was noted as 
somewhat impaired, and that he viewed the world in a paranoid 
fashion, but not delusional.  Diagnostic impression was PTSD, 
personality disorder not otherwise specified, with a GAF 
score of 50 as a result of poor interpersonal functioning.

A June 1999 Social and Industrial Survey to examine the 
likelihood of productive functioning in the workplace, and to 
indicate the degree of tolerance for normal social 
interaction with peers and supervisors at a job site was 
conducted.  The social worker (SW) reviewed the claims file, 
and specifically the statements by the treating psychologist, 
the veteran's wife, and the November 1998 VA examiner.  The 
SW noted that the veteran had a spotty work history, with 
jobs lasting from one or two days to three years at a time.

The veteran was noted as first recognizing his deficits in 
1980 during difficulties maintaining employment.  It was 
noted that he sought tasks nearly independent of supervision 
which allowed him to work in virtual solitude, with his last 
job as a personal maintenance man in a doctor's offices 
nearly free of supervision and work load intensity.  He was 
then unemployed for 6 months from January 1999.  It was noted 
that the veteran did not participate in civic, social, or 
religious organizations, and had trouble with his neighbors; 
avoided interpersonal provocations which may result in 
assaultive conduct, and presented with symptoms consistent 
with his diagnosis of post-traumatic stress disorder, 
persistent low mood, increased irritability including 
intrusive combat memories, traumatic nightmares occurring 3-4 
times a week, and startle reflex in reaction to smells and 
sounds associated with combat.  He was noted as socializing 
minimally with his family.  There was no record of inpatient 
psychiatric hospitalizations, and he participated in 
individual and group therapy twice or more monthly, and took 
medication for his condition.

The SW agreed with the veteran's psychologist that the 
veteran was unable to function in the work place due to bouts 
of irritability and outbursts of rage; that he had a history 
of poor judgment under stress which can be expected to lead 
to verbal and physical altercations resulting in loss of 
employment; and that he was unlikely to sustain productivity 
in the ordinary work place environment.  Diagnostic 
impression was AXIS I, PTSD, with anxious and depressed 
moods. AXIS II, Personality disorder (not otherwise 
specified), with antisocial, paranoid, avoidant, and self-
defeating behaviors; AXIS IV, severe psychosocial stressors; 
unemployed with financial problems, limited social support 
system; AXIS 5, GAF of 45.

An April 2000 social work note documented group therapy two 
to four times a month since November 1997, with continued 
treatment of severe chronic PTSD.  He was noted as having 
poor concentration and attention, hypervigilance and psychic 
numbing, intrusive thoughts which caused irritability, 
problems with crowds, survivor's guilt, and poor 
interpersonal relationships.  He was unemployed since May 
1998.  Isolation was seen as a way of coping, and he also 
experienced anxiety and depression.  The social worker opined 
that because of poor social and occupational functioning due 
to PTSD, the veteran was unemployable, which seemed total and 
permanent in nature.

April 2000 VA outpatient treatment notes from the veteran's 
treating psychologist show that the veteran suffers daily 
from unwanted intrusive distressing thoughts and 
recollections of traumatic events experienced in Vietnam.  
The examiner noted nightmares and nightsweats several times a 
week that left he veteran exhausted, anxious, and depressed 
during the day.  Anxiety and panic were triggered by everyday 
events, and he suffered from irritability and outbursts of 
rage.  Hypervigilance, exaggerated startle response, trouble 
with authority, and inability to be around people were all 
noted.

A rating decision dated in May 2000 increased the rating to 
50 percent, effective from July 10, 1998.

On September 2000 VA psychiatric examination, the veteran was 
noted as neatly groomed with a trimmed beard and wearing 
glasses.  Ambulation was without difficulty. He was alert and 
oriented, and memory functions appeared to be intact for 
immediate long- and short- term events.  Speech was within 
normal limits. Affect was flat, and mood was mildly 
depressed.  Insight into illness and judgment was good.  No 
unusual behaviors and mannerisms were observed throughout the 
examination.

The veteran reported an increase in frequency of his 
nightmares, and denied any recent history of substance abuse.  
No suicidal or homicidal behaviors were noted.  He related 
being treated for a thyroid condition and back pain, but 
having had no surgery.  Diagnosis was AXIS I, PTSD, Axis II, 
no diagnosis; Axis III, none; AXIS IV, exposure to military 
service and atrocities, AXIS V, GAF 40.

By a rating decision dated in August 2001, the RO increased 
the rating to 70 percent, effective from July 10, 1998.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has made a distinction between the 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a claim for an 
increased rating of a service-connected condition.  In cases 
such as this, where the claim for a higher evaluation stems 
from an initial grant of service connection for the 
disability at issue, "staged" ratings may be assigned.  Thus, 
where an initially assigned disability evaluation has been 
appealed, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
See also Meeks v West, 12 Vet. App. 352 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When evaluating the level of 
disability for the mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (b).

The veteran's service-connected PTSD is rated as 30 percent 
disabling from September 1997, and a 50 percent rating was 
increased to 70 percent, effective from July 1998, pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 of VA's Schedule 
for Rating Disabilities (Rating Schedule).  Under this 
diagnostic code a 30 percent rating is warranted where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and ineffectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. Part 
4, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) is a scale from 0 
to 100, reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms).  See also 38 C.F.R. 
§§ 4.125, 4.126, 4.130. 

A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  A 
GAF of 41-50 denotes serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

A GAF of 31-40 is defined as some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure or irrelevant) OR major impairment in several areas 
such as work or school, family relations, judgment, thinking 
or mood (e.g. depressed man, avoids friends, neglects family, 
and is unable to work).  A GAF of 21 to 30 denotes an 
inability to function in almost all areas, or serious 
impairment in communication or judgment.  A GAF of 20 denotes 
some danger of hurting self or others (e.g. suicide attempts 
without clear expectation of death, frequently violent, manic 
excitement) OR occasionally fails to maintain minimal 
personal hygiene (e.g. smears feces) OR gross impairment in 
communication (e.g. largely incoherent or mute).

Period Prior to July 10, 1998

The overall evidence shows that the veteran's last employment 
was for 8 to 9 years; the date of unemployment having been 
variously reported in the evidence as March 1998, May 1998, 
and January 1999.  In the October 1997 VA psychiatric 
examination, the veteran was noted as employed, and his GAF 
was 55-60, reflecting moderate impairment.  In July 1998, his 
VA psychologist noted that the veteran's symptoms were of 
such severity, and employment record so spotty, as to render 
him unemployable at that time.  Thereafter, a November 1998 
VA examination noted a GAF score of 50.  

The Board concludes that the evidence shows that the service-
connected PTSD during this period was reflective of a 
disability picture that more nearly approximates moderate 
impairment, and that a 30 percent rating is appropriate 
during this period.  Though moderate impairment was noted in 
1997, the veteran was employed until 1998, and the Board 
finds that prior to July 1998, his disability is more 
reflective of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal.  Severe or major 
impairment is not shown and a higher rating is unwarranted.

Period after July 1998

In July 1998, the veteran was assessed as unemployable by his 
treating VA psychologist.  Lack of employment was 
consistently attributed by VA examiners and his social worker 
to an inability to function in the work place due to bouts of 
irritability and outbursts of rage.  The evidence showed that 
he had been largely unsuccessful in maintaining jobs prior to 
the last extended one from which he had been let go.  The 
majority of his GAF scores during this period are noted as 41 
in July 1998, 50 in November 1998, 45 in July 1999, and 40 in 
September 2000, denoting serious to major impairment.

With consideration of the medical and lay evidence of record 
during this period, occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood are shown, and a 70 
percent rating is more nearly approximated.

A higher rating of 100 percent is unwarranted.  In this 
regard, the most recent VA psychiatric examination of 
September 2000, shows that the veteran was neatly and 
appropriately groomed.  His speech was normal and memory was 
intact, insight and judgment were noted as good, with no 
evidence of hallucinations or delusions, and no suicidal or 
homicidal ideations reported.  Global assessment of 
functioning was estimated at 40, denoting major impairment in 
several areas such as work, family relations, or mood, and 
inability to work, but less than total impairment.  Although 
the veteran was assessed as unable to maintain employment, 
the evidence does not show total occupational and social 
impairment, with gross impairment in thought processes or 
communication, or an inability to maintain activities of 
daily living including maintenance of minimum hygiene, or 
memory loss.

The Board observes that by an August 2001 rating decision, 
the veteran was assigned a total rating for individual 
unemployability effective from July 10, 1998.  The Board is 
mindful that when evaluating the level of disability for a 
mental disorder, the rating agency shall not assign an 
evaluation solely on the basis of social impairment. 38 
C.F.R. § 4.126 (b).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In light of the above, the 
Board finds that the disability picture does not more nearly 
approximate the criteria required for the higher 100 percent 
disability rating, and the lower 70 percent rating is 
therefore assigned.  The preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
not for application. 38 U.S.C.A. 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

For the period prior to July 10, 1998, an initial rating for 
PTSD greater than 30 percent is denied.

For the period after July 10, 1998, an increased rating 
greater than 70 percent is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

